Citation Nr: 1610860	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-06 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine degenerative disc disease with stenosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1966 to January 1986.  He began service as an enlisted man, went to officer candidate school, and became and officer.  He served in Vietnam and received many awards, including a Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.   

Although the Veteran submitted additional pertinent medical evidence after issuance of the January 2013 statement of the case, due to the favorable outcome of this decision, remand for review of the new evidence by the agency of original jurisdiction is not necessary.  

The Veteran testified at a hearing before the undersigned in March 2015.  A transcript of the hearing is contained in the Veteran's claims file.

In June 2015, the Board requested an independent medical expert (IME) opinion in this appeal.  That opinion was received in October 2015.


FINDING OF FACT

The Veteran's current cervical spine degenerative disc disease with stenosis was caused by the Veteran's 20 years of active duty service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine degenerative disc disease with stenosis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran testified at his March 2015 hearing that he had significant neck pain, headaches, upper back pain, and shoulder pain during service and ever since service.  In a letter received by VA in March 2015, the Veteran reported that his neurologist told him that his cervical spinal cord was too small and that his 20 years of service aggravated the condition.  He said that his neurologist refused to put the opinion in writing.   

The Veteran's service treatment records (STR) contain a neurology referral that appears to be dated in 1968.  The Veteran reported recurrent throbbing headaches since a head injury in Vietnam.  In October 1978 the Veteran reported right shoulder pain radiating into the neck.  X-rays were negative and the assessment was right shoulder arthralgia.  The Veteran reported that it was due to an injury five years previously (during service).  In January 1986 the Veteran filled out a report of medical history in preparation for discharge from service.  He denied all symptoms/disabilities other than high blood pressure.  No cervical spine disability was noted on the January 1986 discharge examination report.  

In January 1993 the Veteran reported headaches since an injury in Vietnam and reported that they had been increasing.  The Veteran was put in cervical traction.  He was given postural and cervical range of motion exercises, and stabilization exercises.  The assessment was muscular-tension headaches.  

In 1999 the Veteran complained of unexplained paresthesias beginning in December 1998.  Treatment records from June 1999 onward indicate cervical disc disease.   

The Veteran's claims file was reviewed by an independent medical expert whose opinion was received by VA in October 2015.  The physician opined that there was no clear and unmistakable evidence that the Veteran had a cervical spine condition that pre-existed military service.  He went on to opine that the Veteran's current cervical spine disease was certainly related to the Veteran's 20 years of service, and provided sufficient reasons as to the basis of his conclusions.  
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board recognizes that the Veteran was not found to have a cervical spine disability on discharge from service or for a number of years after.  However, he currently has cervical spine degenerative disc disease and an independent medical expert has opined that this disease is related to the Veteran's military service.  There are no medical opinions to the contrary.  Accordingly service connection for cervical spine degenerative disc disease with stenosis is warranted.  38 C.F.R. § 3.303(d).  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a cervical spine degenerative disc disease with stenosis is granted.

____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


